                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

AMY KOHLWEY,

        Plaintiff,
                                                      Case No. 19-cv-215-bbc
   v.

ANDREW SAUL,
Commissioner of Social Security,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Andrew Saul, Commissioner of Social Security, affirming the decision of

the commissioner and dismissing this case.




        s/ R. Swanson, Deputy Clerk                       2/24/2020
        Peter Oppeneer, Clerk of Court                          Date
